Citation Nr: 0723355	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and I.C.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served with the U.S. Armed Forces in the Far East 
(USAFFE) from November 1941 to September 1942, and from May 
1945 to December 1945.  He was a prisoner of war (POW) from 
April to September 1942.  He died in May 1984.  The appellant 
is his surviving spouse.  

In an October 2002 proposed administrative decision and a 
January 2003 final administrative decision by the above VA 
regional office (RO), it was determined that evidence 
warranted submission of the appellant for consideration of 
forfeiture for fraud under the provisions of 38 U.S.C.A. § 
6103(a).

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision of the Director of the VA 
Compensation and Pension (C&P) Service, which determined that 
the appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is associated with the claims file.  




FINDINGS OF FACT

1.  The appellant knowingly assisted in the procurement, 
preparation, and/or presentation of fraudulent evidence (a 
joint affidavit signed in June 1998 and medical certificates 
signed in May 1998 and August 1999) in connection with the 
pursuit of dependency and indemnity compensation (DIC), and 
aid and attendance (A&A) benefits.  

2.  The appellant's act of fraud causes her to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt. 38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

In this case, the appellant was provided notice of the VCAA 
by letter in October 2005.  Notwithstanding, the forfeiture 
statute resides in chapter 61 of title 38 of the United 
States Code, and the regulations pertaining to forfeiture 
have their own notice and development provisions.  See, e.g, 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), to the 
effect that the VCAA provisions apply only to procedures 
under chapter 51 of title 38, U.S.Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
Manila VA Regional Office, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In an October 2002 proposed administrative 
decision, the October 2002 charge letter from VA, the final 
administrative decision of January 2003, the December 2003 
supplemental administrative decision, the February 2004 
forfeiture decision from the C&P Service, and the August 2004 
statement of the case (SOC), the appellant was provided 
notice of the specific charges against her, a detailed 
statement of the evidence supporting the charges, and 
citation to and discussion of the applicable law.  
Furthermore, the October 2002 charge letter from VA 
specifically notified the appellant of the right to submit a 
statement or evidence within 60 days (to either to rebut the 
charges or explain his position), and of her right to a 
hearing within 60 days, with representation by counsel of her 
own choosing.  The October 2002 charge letter clearly pointed 
out that no expenses incurred by a claimant, counsel, or 
witness would be paid by VA.  Thus, the mandated duties have 
been met, and no additional assistance or notification is 
necessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002); 38 
C.F.R. § 3.901(a) (2006).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA. Such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000) 
(en banc).  Such a standard of proof is much higher than the 
typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) or the "clear and convincing 
evidence" standard set forth at 38 C.F.R. § 3.343(c) required 
to show actual employability in reducing a rating of 100 
percent.  Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days.  38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).



III.  Factual Background and Analysis

The veteran served with the USAFFE from November 1941 to 
September 1942, and from May 1945 to December 1945.  He was a 
POW from April to September 1942.  

In May 1997, the appellant submitted a claim for DIC benefits 
along with a death certificate indicating that the veteran 
died in May 1984 from ischemic heart disease.  She claimed 
that the veteran's death was a result of his internment as a 
POW.  

In July 1998, the appellant submitted additional evidence in 
support of her DIC claim, including a June 1998 joint 
affidavit from F.E. and V.P. attesting that they were 
interned with the veteran at Camp O'Donnell, and that they 
remembered that he had edema of the legs during captivity.  
Also submitted was a May 1998 medical certificate from Dr. 
T.N. indicating that he treated the veteran from 1980 to 1982 
for beriberi heart disease, hypertension, myocardial 
infarction and enlargement of the heart.  

In September 1998, a letter was received from Dr. P.L., 
Municipal Health Officer, indicating that all medical records 
pertaining to the veteran's treatment had been destroyed.  
However, Dr. L. remembered that he treated the veteran at his 
home, several months prior to his death, for his aggravating 
ischemic heart disease.  

In December 1998, the RO granted entitlement to DIC benefits.

In July 1999, the appellant submitted a claim for additional 
A&A benefits contending that because of her debilitating 
diseases she was unable to protect herself from any hazard 
and was unable to dress herself.  

In September 1999, the appellant's daughter submitted a 
medical certificate, dated in August 1999, from Dr. R.F.  The 
cover letter also included the appellant's signature.  The 
certificate indicated that the appellant was being treated 
for congestive heart failure, arteriosclerotic heart disease 
with myocardial infarction, status post cerebrovascular 
accident with right-sided paralysis, hypertensive retinopathy 
with poor vision and pulmonary tuberculosis.  

In September 1999, entitlement to additional A&A benefits was 
established.  

In July 2000, a field examination was conducted to determine 
whether the appellant was alive and to verify entitlement to 
VA benefits.  The field visit found the appellant residing at 
the same address.  She was able to manage her own funds, was 
mentally sound and was capable of attending to her personal 
needs without assistance.  She indicated that E.C. had 
assisted her with her claim for VA benefits and that she paid 
him three quarters of the initial lump sum she received and 
was still paying him half of her monthly VA benefits.  She 
stated that E.C. obtained all the necessary medical evidence.  

Based on the appellant's revelation, a field examination was 
requested to determine the validity of the evidence submitted 
in support of the claims for benefits.  

In December 2000, F.E., who is a POW receiving VA benefits, 
was interviewed at his residence.  He indicated that he did 
not know the veteran personally and was unable to recall a 
POW by that name.  He did know V.P. as a town mate, but was 
not sure whether he saw him in the concentration camp.  He 
acknowledged that the signature on the affidavit was his, but 
he was unable to recall the circumstances.

Later that day, V.P., who is also a POW in receipt of VA 
benefits, was interviewed at his residence.  He stated that 
he knew F.E. as a town mate, but did not know anyone by the 
veteran's name.  He acknowledged that the signature on the 
affidavit was his and that he signed it without reading it to 
accommodate E.C. because he owed him a favor for assisting 
with his claim for benefits.  V.P. also noted that he paid 
E.C. part of the initially received lump sum benefit and half 
of his monthly allowance for a period of two years.  

The following day, the appellant was interviewed again.  She 
indicated that Drs. P.L. and T.N. treated the veteran at home 
and that Dr. R.F. treated her.  She stated that she had 
signed an agreement with E.C. for payment for his services 
and that he provided the letter from Dr. T.N.  She also 
stated that she accompanied E.C. to personally talk to F.E. 
and V.P. when they signed the joint affidavit.  Regarding her 
health status, she indicated that she had headaches and body 
pain, but was able to attend to her personal needs.  

An October 2002 proposed administrative decision found that 
the appellant presented fraudulent evidence.  A final 
administrative decision was effectuated in January 2003.  

In April 2003 correspondence, the appellant stated that she 
chose F.E. and V.P. to testify on her behalf because the 
veteran often mentioned their names.  She hoped that her 
benefits would be restored as she had no other source of 
income.  

A December 2003 supplemental administrative decision 
indicated that a field investigation was conducted regarding 
Dr. T.N.'s statement that he treated the veteran from 1980 to 
1982 and that verification from the Immigration and 
Naturalization Service (INS) showed that Dr. T.N. resided in 
the United States from 1977 to 1987.  It was also noted that 
during a May 2002 raid on E.C.'s house a folder was seized 
containing information on the veteran to include a copy of a 
handwritten medical certificate supposedly issued by Dr. R.F.  
The certificate was prepared by E.C. with the purpose to 
obtain aid and attendance benefits for the appellant.  

In February 2004, a decision was made by C&P Service that the 
appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a).

In July 2006, the appellant testified that E.C. approached 
her - he knew her husband was a veteran - and asked if she 
was interested in getting pension.  She replied yes, but does 
not know what she signed.  She said that E.C. prepared the 
form and just asked her to sign it.  After she signed the 
form, that is when he told her of his conditions, regarding 
the apportionment of the benefits she receives.  She claimed 
that he threatened to harm her or have her put in jail if she 
did not agree with his proposal.  She indicated that even 
though she knew it was wrong she felt powerless to do 
anything.  She stated that Dr. T.N. never treated her husband 
and denied telling anyone he did.  She testified that E.C. 
also initiated her A&A claim, but when he had her sign the 
form she did not know it was a claim for benefits.  She 
maintained that Dr. R.F. did treat her, but just for her 
shoulder.  

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

Following a comprehensive review, the Board finds that the 
evidence on file shows beyond a reasonable doubt that the 
appellant knowingly and actively participated in the 
preparation, procurement, and/or presentation of evidence 
that she knew to be false, in pursuit of her applications for 
VA benefits.  The evidence reflects that through the use of a 
claims fixer, E.C., to whom she paid a fee, a joint affidavit 
was prepared for F.E. and V.P., who certified that they were 
POWs with the veteran and remembered that he had edema of the 
legs during captivity.  However, when interviewed by VA, both 
admitted that they did not know the veteran and were unable 
to recall a POW by that name.  In fact, V.P. even admitted 
that he had not read the affidavit and signed it as a favor 
to E.C. who helped him with his claim for benefits.  Being 
that the appellant acknowledges accompanying E.C. to 
personally talk to F.E. and V.P. when they signed the joint 
affidavit the Board can only conclude that she knew the 
factual contents of the affidavit were false.  

In regards to the May 1998 statement from Dr. T.N., the 
appellant admitted during her July 2006 hearing that Dr. T.N. 
never treated the veteran.  As such, her submission of the 
1998 medical statement, alleging treatment of the veteran 
from 1980 to 1982, again demonstrates her knowingly 
submitting false and fraudulent evidence in pursuit of VA 
benefits.  The Board notes that prior to the appellant's 
testimony the veracity of the medical statement had already 
been called into question based on verification from INS 
showing that Dr. T.N. resided in the United States from 1977 
to 1987.  

The appellant's personal testimony also refutes the August 
1999 medical certificate from Dr. R.F. which was submitted to 
support her claim for additional A&A benefits.  The 
certificate maintained that the appellant was being treated 
for a myriad of disabilities, including arteriosclerotic 
heart disease with myocardial infarction and status post 
cerebrovascular accident with right-sided paralysis; however, 
the appellant testified that while she did receive treatment 
from Dr. R.F. it was for her shoulder only.  See July 2006 
hearing transcript, pages 6-7.  She did not mention having 
any of the medical conditions outlined in Dr. R.F.'s 
certificate.  In fact, during the December 2000 field 
examination, she indicated that the only health problems she 
had were headaches and body pain.  She was able to care for 
herself.  This clearly contradicts her June 1999 statement, 
which was accepted as a claim for additional A&A benefits, 
wherein she alleged that "because of my present debilitating 
diseases and I cannot protects myself from any hazard, cannot 
dress and undress myself."  As such, the Board finds that 
she knowingly submitted false documentation in conjunction 
with claim for additional A&A benefits.  

In her defense, the appellant maintains that E.C. secured all 
documents submitted in support of her claims.  To the extent 
that the appellant seeks to shift blame for the falsified 
documents, the Board readily acknowledges the role of claims 
fixers in the submission of fraudulent evidence in pursuit of 
VA benefits; however, this does not absolve the appellant of 
her responsibility in this matter.  In this regard, the Board 
points out that the appellant signed the June 1998 and August 
1999 cover letters that accompanied the fraudulent evidence 
in this case.  In addition, the August 1999 cover letter was 
co-signed by the appellant's daughter which leads the Board 
to believe that the appellant was clearly aware that the 
evidence she was submitting in support of her A&A claim - Dr. 
R.F.'s August 1999 statement contending treatment for 
multiple health problems - was false.  Despite the 
appellant's contentions to the contrary, the record suggests 
that she was a more active participant in the claims process 
than she would have the Board believe.  Notwithstanding, the 
law is clear that the appellant need only assist in, or agree 
to, the false statement.  See 38 U.S.C.A. § 6103(a) (West 
2002).  Therefore, even if the Board were to assume for 
arguments sake that the appellant did not know of or agree to 
the false statements submitted in conjunction with her claims 
for benefits, the fact they were submitted under her 
signature is enough.  That is, she assisted in their 
inclusion in the claims process.  

After reviewing the facts in their entirety, the Board is 
unable to find any reasonable doubt to resolve in the 
appellant's favor.  Her self-serving statements are the only 
evidence in support of his contentions.  The Board finds 
that, absent any countervailing evidence, this evidence 
establishes beyond a reasonable doubt that the appellant 
through E.C., a well known claims fixer, submitted fraudulent 
evidence in pursuit of VA benefits.  Accordingly, her appeal 
involving the propriety of the forfeiture declared against 
her must be denied.

The evidence establishes beyond a reasonable doubt that the 
appellant knowingly assisted in the procurement, preparation, 
and/or presentation of fraudulent evidence in connection with 
her pursuit of DIC and A&A benefits to which she was not 
entitled.  Such actions subject her to application of the 
provisions of 38 U.S.C.A. § 6103(a), which mandate a 
forfeiture of VA benefits under these circumstances.  
Forfeiture of all rights, claims, and benefits under the laws 
administered by VA (except insurance benefits) is the penalty 
mandated by law in the circumstances presented.

The appellant has also suggested that she seeks revocation of 
the forfeiture on the grounds that she has no other source of 
income.  The Board is certainly sympathetic to the 
appellant's plight, but the Board is also bound by the 
conclusion beyond a reasonable doubt that the appellant 
committed fraud.  To the extent that the appellant seeks 
equitable relief, the Board is without the authority to 
consider a claim for equitable relief, nor would the Board 
possess the jurisdiction to review any decision involving 
equitable relief in this matter.  See 38 U.S.C.A. § 503 (West 
2002); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The declaration of forfeiture against the appellant was 
proper under 38 U.S.C.A. § 6103(a), and the appellant's 
appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


